Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 8/5/2021 has been considered.
Claims 1-13 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility. 
	Step 1: Yes
-	Claim 12 is drawn to a method, and claim 13 is drawn to a non-transitory computer-readable storage media. These are a process category, machine category, and manufacture category respectively, which are statutory categories of invention. Thus, claims fall in one three of the four statutory categories of invention.
	Step 2A Prong One: Yes 
claims 12, and 13 substantially recite the limitations:
providing a middleware software component controlled by a processor; 
operatively coupling a plurality of instruments to the middleware software component via at least one communications network; 
removably installing a selected consumable item in a first selected instrument of the plurality of instruments, 
the selected consumable item used by the first selected instrument to perform tests specified by the laboratory management system, 
the first selected instrument partially depleting the selected consumable item, 
forming a partially depleted selected consumable item; 
updating, by the first selected instrument, status and usage information regarding the selected consumable item; 
operatively coupling a consumables database to the middleware software component; storing, by the processor, the updated status and usage information in the consumables database corresponding to the selected consumable item; and wherein the consumables database is accessible and sharable by the plurality of instruments, wherein the partially depleted selected consumable item is moved from the first selected instrument to a second selected instrument, such that the second selected instrument of the plurality of instruments is able to perform tests using the partially depleted selected consumable item, based on the corresponding updated status and usage information stored in the consumables database.
	Claims 12 and 13 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are direct to a series of steps . These steps includes concepts of managing personal behavior or relationships or interactions between people, which are considered “Certain Methods Of Organizing Human Activity”.	 
	Other than reciting nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. For example, the limitation “updating and storing status and usage information” in the context of these claims encompasses a human manually (e.g., using a pen and paper) performing those steps.
	Additionally, the claimed concepts of handling and coordinating allocation request is a process of managing relationships or interactions between people, (e.g., “Certain Methods Of Organizing Human Activity”). For example, the limitations “providing a software or removably installing item, coupling database” in the context of these claims encompasses interactions between two people: a person verbally instructing another person to coordinate with the instrument to perform tests.	Accordingly, the limitations of claims 12 and 13 recite an abstract idea.
Step 2A Prong Two: No
	Claims 12 and 13 recites the additional elements:“a processor” and “middleware software”, “communication network”,	

Accordingly, these additional elements do not integrate the identified abstract idea above into a practical application because “adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)” is not a indicative of integration into a practical application. For example, the above additional elements are recited at a high-level of generality (i.e., generic computer components performing generic computer functions of the steps listed above to automate and facilitate the process of testing) such that they amount to no more than mere instructions to implement the identified abstract idea on a computer. Additionally, they do not impose any meaningful limits on practicing the abstract idea. The claims are thus directed to an abstract idea. 
Step 2B: No
The additional elements listed above as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed device  (e.g. ¶238 “The computer 100 includes a processor 110 in communication with a computer readable memory medium 120. Computer readable memory medium 120 is any medium which can be used to store information which can later be accessed by processor 110. Computer readable memory medium 120 includes computer memory 125 and data storage devices 130.”). Thereby the claimed processor, and non-transitory computer-readable storage media, are generic and well-known in the industry. 
Further,  see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing 
 See MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (U.S. Patent Publication No. 2019/0107548), in view of Showalter et al. (U.S. Patent Publication No. 2005/0159982)

Regarding claims 1, 12-13, Bohnsack teaches a system for sharing consumable items in a laboratory management system, the system for sharing comprising: a middleware software component controlled by a processor, [87-90];
a plurality of instruments operatively coupled to the middleware software component by at least one communications network; a consumables database operatively coupled to the middleware software component; (updating a database of information including information associated with an inventory of new and used liquid handlers, [34, 77, 89], 
a selected consumable item configured to be removably installed in a first selected instrument of the plurality of instruments, the selected consumable item used by the first selected instrument to perform tests specified by the laboratory management 
the processor configured to store the update status and usage information in the consumables database corresponding to the consumable item; and wherein the consumables database is accessible and sharable by the plurality of instruments, (transmitting and receiving information to and from the one or more liquid handlers and the database associated with operation of the one or more liquid handlers, [34-35];
Bohnsack substantially discloses the claimed invention, however, does not explicitly disclose:
the first selected instrument partially depleting the selected consumable item, forming a partially depleted selected consumable item; wherein the partially depleted selected consumable item is moved from the first selected instrument to a second selected instrument, such that the second selected instrument of the plurality of instruments performs tests using the partially depleted selected consumable item, based on the corresponding updated status and usage information. Bohnsack teaches module 240 operable by the computing system 100 and configured through programming to enable liquid handler to liquid handler exchanges, most suitable tip determination and scale-up assistance. The inventory management 210 includes a physical asset tracking and utilization submodule 250 and a reagents and consumables submodule [32].
However, Showalter teaches the other information may include a bar code with an identifier uniquely identifying said element. The element may be a reagent and the method may also include: encoding said label with other information regarding amounts of said reagent used in connection with laboratory processing, [13], track the amount of the reagents. A host having ownership of the data element associated with one or more reagents may update the recorded amounts of each of the reagents, [275], 
a problem with a first instrument may occur and the new set of reagents may be moved from the first instrument to a second working instrument connected to another host. In this example, the reagents may physically be moved to the second host and the second host may request and obtain ownership of the new set of reagents. While in use by the first instrument, the first host accordingly updates any associated amounts of the associated data element for the new set of reagents. While in use by the second instrument, the second host similarly updates any amounts for the new set of reagents in the associated data element, [277-279].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Bohnsack to include the system as taught by Showalter in order to maximize the timeliness, reliability and accuracy of the sample analysis, condition diagnosis and dissemination of information, (Fauzzi, [0011]).

claims 2-3, 5-6, Bohnsack teaches the consumable item is a reagent kit or reagent pack, [7, 32], consumables database is part of the middleware software component, [34, 77, 87-90],  the status and usage information includes an identity of the consumable item [331], number of total tests corresponding to the consumable item and the number of tests remaining in the consumable item [48], quality control information relating to the consumable item, and calibration information relating to the consumable item, [85, 88], the status and usage information change dynamically over time as the selected instrument conducts tests, [38, 87, 146, 23-24]. Bohnsack does not explicitly teach, however, Showalter teaches shelf-life expiration of the consumable item [100, 313], remaining lifetime of the consumable item since initial opening of the consumable item [313].

Regarding claim 4, Bohnsack teaches cloud-based database separate and apart from software, [276].

Regarding claim 7, Bohnsack teaches the plurality of instruments are operatively coupled to the middleware software component by an HL7 or an ASTM communication network, ASTM, [47].

Regarding claim 8, Bohnsack teaches ASTM communication networks and legacy instruments, [47].

claim 9, Bohnsack teaches instrument of the plurality of instruments is operatively coupled to the middleware software component by a communication network using a custom network protocol, [90].

Regarding claim 10, Bohnsack teaches processor stores the status and usage information regarding the consumable item in the consumables database via the communication network using the custom network protocol, [90].  

Regarding claim 11, Showalter teaches partially depleted consumable item is removed from a first instrument and installed on a second instrument and wherein the second instrument obtains corresponding status and usage information regarding the partially depleted consumable item from the consumables database, and performs further tests using the partially used consumable item, [277-291].

	Response to Arguments
Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
Examiner reiterates at least similar points from the previous rejection. Claims 12 and 13 are “directed to” a judicial exception (abstract idea) as claims 12 and 13 recite an abstract idea (e.g. by reciting organizing human methods) and fails to integrate the abstract idea into a practical application.  
	Applicants' claims recite various computer-related limitations a processor” and “middleware software”, “communication network”. Considering claim as a whole these additional limitations merely add generic computer activity to deliver and store data which is insufficient to integrate the judicial exception into a practical application. 
Applicant alleges: “the Examiner ignores almost all of the other many elements that clearly could not be performed by a human. It is not proper to select one element of many and reject the entire claim because a single element may be able to be performed by a human”. Examiner does not agree.
Claim recites limitations of “providing a middleware software component, coupling a plurality of instruments to the middleware software component, removably installing, updating, storing the updated status and usage information in the consumables database, item is moved from the first selected instrument to a second selected instrument ”, where instruction can be communicated by a “human”  (providing, couple, remove, install, update) and gather information from another human on a piece of paper that a person can see (store and update). This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field.  The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.).

As such, the rejection under 35 USC 101 has been maintained, see complete rejection above. 

Applicant did not submit an argument pointing out disagreements with the examiner’s contentions with respect to the rejection set forth under 35 USC 103, therefore the Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627